Filed 6/28/21 P. v. Okamura CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078639
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F17901731)
                    v.

 EVAN JADE OKAMURA,                                                                       OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. John F. Vogt,
Judge.
         William I. Parks, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and
Jeffrey D. Firestone, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
          Appellant Evan Jade Okamura appeals his convictions of attempted murder (Pen.
Code, §§ 664, 187, subd. (a);1 count 1) with firearm use enhancements (§§ 12022.5,
subd. (a), 12022.53, subd. (d), 12022.7, subd. (a)), assault with a semiautomatic firearm
(§ 245, subd. (b); count 2) with firearm use enhancements (§§ 12022.5, subd. (a),
12022.7, subd. (a)), possessing a firearm while a felon (§ 29800, subd. (a)(1); count 3),
carrying a concealed firearm (§ 25400, subd. (a)(2); count 4), and carrying a loaded
firearm in public (§ 25850, subd. (a); count 5). Appellant contends certain statements he
made to police should have been excluded from his trial and that the police were
incorrectly allowed to identify him for the jury based on surveillance video. He argues
any failure to object to the identity testimony constitutes ineffective assistance of counsel.
Finally, in supplemental briefing, appellant challenges the imposition of certain fees and
fines without consideration of his ability to pay. For the reasons set forth below, we
affirm appellant’s conviction and the fees and fines imposed.
                     FACTUAL AND PROCEDURAL BACKGROUND
          As the issues in this case turn on facts separate from the alleged crime, we provide
a general overview here and include additional relevant facts when discussing the issues
raised.
          In February 2017, Alicia Vega and her boyfriend, Anthony Jon De La Cruz, were
eating together in Fresno when they saw two men approach them. Feeling
uncomfortable, they began to leave, but the two men followed. According to Vega, one
of the men asked whether Vega and De La Cruz were members of the Bulldog gang.
Vega responded by suggesting the two men were Norteno gang members and stating she
and De La Cruz were not part of any gang. The discussion escalated, until De La Cruz
stated, “[W]e don’t want no problem, dog,” which resulted in one of the men instructing
the other to shoot them.

1         All undesignated statutory references are to the Penal Code.


                                                  2.
       Vega and De La Cruz attempted to leave. The two men pursued, and Vega was
eventually shot twice. The two men then fled on foot. When police arrived, De La Cruz
told them which direction the men fled.
       Based on surveillance video from a nearby store and a search of known
individuals living in the area where the two men fled, police identified Rigoberto De La
Mora as a suspect. Surveillance of De La Mora led police to identify appellant as the
second suspect. When interviewed, De La Mora stated that appellant had been the
shooter. During the investigation and at trial, Vega identified appellant as one of the two
men involved, noting at trial that he no longer had a goatee. And at trial, De La Cruz also
identified appellant as the one who shot at them.
       Appellant was tried and a jury convicted him of the offenses noted above. This
appeal timely followed appellant’s sentencing.
                                       DISCUSSION
       Appellant raises three main allegations of error. First, appellant claims the trial
court erred when it permitted Detective John Mendes to testify regarding statements
made when appellant was interviewed by police. Appellant alleges these statements were
made prior to appellant being apprised of his rights and thus were inadmissible. Next, in
an argument spread across a merits-based and ineffective assistance of counsel claim,
appellant contends the trial court allowed additional erroneous testimony from Mendes
when it permitted him to identify appellant as the individual pictured on the store
surveillance video. Finally, in supplemental briefing, appellant contests the restitution
fine, court security fee, and conviction assessment imposed as part of his sentence on the
ground the trial court failed to determine his ability to pay.
Appellant’s Statements to Police Were Properly Admitted
       Appellant contends that statements about gang affiliation he made to police while
in custody were improperly admitted because, although they were made after appellant
was read his Miranda rights, the police had engaged in meaningful questioning prior to

                                              3.
reading those rights and appellant’s later invocation of his right to remain silent
demonstrates the police had coerced his statements prior to that point. Appellant argues
this error requires his convictions be set aside. The People respond, arguing that
appellant forfeited this argument and, regardless, it is meritless because the initial
questioning was little more than rapport building and thus proper. Even if an error
occurred, the People contend it was harmless.
        Relevant Facts
        After appellant was arrested in connection with the shooting, on March 22, 2017,
he was interviewed by police. At the time of his interview, appellant had been in custody
for five hours. It is possible he had not eaten in that time. His interview was conducted
in an 8-by-10-foot room, with little furnishings. Appellant was not handcuffed but was
not free to leave. The interviewing officers were not in uniform and not wearing their
guns.
        Detective Mendes testified at trial regarding appellant’s statements. Although
Mendes testified to providing appellant his Miranda warnings prior to the interview, an
audio recording of the interview showed that the officers engaged in conversation with
appellant for approximately 11 minutes prior to the Miranda warnings being read. In
those 11 minutes, the group spoke about football, appellant’s hair, his family, his cell
phone use, and the detail and meaning behind his tattoos. Mendes also elicited
information such as appellant’s name, birth date, residence, nationality, prior arrests,
employment, and drug use. Mendes confirmed appellant knew he was under arrest for
the shooting during this conversation, told appellant he knew about appellant’s prior
convictions and that appellant had likely received Miranda warnings in the past,
explained to appellant that the police had learned what had happened in this case through
their investigation and a video recording of the incident, and sought to convince appellant
that he did not seem like a bad person and that telling the truth would give him an
opportunity to explain his side of events.

                                              4.
       At this point, Mendes stated that he wanted to read appellant his Miranda rights
“real quick.” He then read each of the rights and asked whether appellant understood
them, to which appellant replied, “Yes, sir.” The conversation then returned to
appellant’s tattoos, before moving on to appellant’s prior neighborhood in Sacramento,
and various slang terms. After this, the conversation turned to appellant’s gang
affiliation. Mendes informed appellant that probation had him listed as a Norteno and
asked whether appellant’s Sacramento neighborhood was a Norteno area. Appellant
confirmed it was and confirmed he was a Norteno.
       A few minutes later, Mendes began asking questions about the shooting. He
informed appellant the shooting was on video and that this was appellant’s opportunity to
explain what happened. At this point, appellant stated that he did not want to incriminate
himself and that he “would like to remain silent and not say anything.” Although further
questions were asked, appellant maintained his desire to remain silent.
       Although not perfectly clear in the appellate record, the trial court was aware that
a Miranda issue needed to be resolved pretrial. Accordingly, it held an evidentiary
hearing to determine what would be admissible. After taking testimony from Mendes
and reviewing the audio recording of the interview, the trial court determined that
appellant’s statement he would like to remain silent invoked his rights under Miranda.
The court thus decided it would “suppress everything after the first invocation or the
statement that he didn’t want to incriminate himself.” The court then noted, “The
question that came up in my further consideration, though is as to what was said before
that. And the court is well aware that in all interviews of this nature that there is a—I
guess I would characterize it as an introductory sort of discussion and conversation
before the Miranda rights are officially and formally given. And in that section of this
interview there is a lot of discussion about [appellant’s] background, his various
residences, family affiliations, and it is within all of that that the discussion of his gang
association comes up.

                                               5.
        “And it is my opinion that in the context of the conversation that preceded the
formal Miranda warnings that the conversation was sufficiently noncoercive and proper
in terms of establishing a base rapport between the interviewer and the interviewee and I
will allow the officer to relate statements relating to his affiliation with the Nortenos.”
(Italics added.)
        At trial, Mendes was asked the following questions on this issue:
        “Q     After [appellant’s] arrest, did you conduct an interview of the [appellant]?”
        “A     Yes, I did.
        “Q     During that interview, did the subject of [appellant’s] affiliation with any
criminal street gang come up?
        “A     Yes, it did.
        “Q     Did [appellant] admit membership in any criminal street gang?
        “A     He told me he was a Norteno gang member.”
        Standard of Review and Applicable Law
        To protect a suspect’s Fifth Amendment privilege against self-incrimination,
Miranda requires that, before a custodial interrogation, law enforcement must advise a
suspect of the right to remain silent, that any statement made can be used against him or
her in a court of law, that the suspect has the right to the presence of an attorney, and that
if he or she cannot afford an attorney, one will be appointed, if requested, before
questioning the suspect. (People v. McCurdy (2014) 59 Cal.4th 1063, 1085–1086
(McCurdy).) “A statement obtained in violation of a suspect’s Miranda rights may not be
admitted to establish guilt in a criminal case.” (People v. Jackson (2016) 1 Cal.5th 269,
339.)
        These rights, however, may be waived. In such a case, “ ‘[t]he waiver must be
“voluntary in the sense that it was the product of a free and deliberate choice rather than
intimidation, coercion, or deception” [citation], and knowing in the sense that it was



                                              6.
“made with a full awareness of both the nature of the right being abandoned and the
consequences of the decision to abandon it.” ’ ” (McCurdy, supra, 59 Cal.4th at p. 1086.)
       “In addition, ‘[t]he due process clause of the Fourteenth Amendment precludes the
admission of any involuntary statement obtained from a criminal suspect through state
compulsion.’ [Citation.] ‘ “The prosecution has the burden of establishing by a
preponderance of the evidence that a defendant’s confession was voluntarily made.
[Citations.] In determining whether a confession was voluntary, ‘ “[t]he question is
whether defendant’s choice to confess was not ‘essentially free’ because his [or her] will
was overborne.” ’ [Citation.] Whether the confession was voluntary depends upon the
totality of the circumstances. [Citations.] ‘ “On appeal, the trial court’s findings as to the
circumstances surrounding the confession are upheld if supported by substantial
evidence, but the trial court’s finding as to the voluntariness of the confession is subject
to independent review.” ’ [Citation.]” [Citation.] “ ‘[W]hen a reviewing court considers
a claim that a confession has been improperly coerced, if the evidence conflicts, the
version most favorable to the People must be relied upon if supported by the record.’ ” ’ ”
(McCurdy, supra, 59 Cal.4th at p. 1086.)
       “ ‘On appeal, we conduct an independent review of the trial court’s legal
determination and rely upon the trial court’s findings on disputed facts if supported by
substantial evidence.’ [Citation.] The facts surrounding an admission or confession are
undisputed to the extent the interview is tape-recorded, making the issue subject to our
independent review.” (People v. Linton (2013) 56 Cal.4th 1146, 1176–1177.)
       Appellant’s Statement Was Voluntary
       This court has undertaken an independent review of the record and the interview
and concludes that appellant’s statement of Norteno affiliation was voluntary and
properly admitted. Looking at the circumstances surrounding the interview generally, we
see nothing in the record that shows appellant’s will was overborne by the circumstances
of the questioning. There was nothing unusual about the interview room or the dress or

                                              7.
manner of the interviewing officers. There is no indication appellant was made
inappropriate promises for his statements or otherwise coerced into speaking with
officers. Further, officers read appellant his Miranda rights and he acknowledged he
understood them. Despite this, appellant continued to speak with officers until the topic
of conversation reached the actual shooting, at which time appellant invoked his right to
remain silent. This behavior demonstrates that appellant was both fully aware of his
rights and fully capable of exercising them at any point in the conversation.
       Appellant contends that Mendes acted improperly by engaging in what sounded
like light banter but were actually statements designed to initiate a confession and waiting
to give the required Miranda warnings until just before asking the critical question.
Appellant focuses on the connection between the officer’s pre-Miranda questions about
appellant’s tattoos and prior residence and his post-Miranda questions about whether
those tattoos reflected Norteno membership and whether appellant’s prior residence was
a Norteno area. We do not agree.
       Looking at the questions asked prior to the Miranda warnings, we see nothing
improper. “Law enforcement officers may speak freely to a suspect in custody provided
‘ “the speech would not reasonably be construed as calling for an incriminating
response.” ’ ” (McCurdy, supra, 59 Cal.4th at pp. 1086–1087.) Although there is
overlap between the pre- and post-Miranda topics when viewed at a high level (i.e.,
tattoos and residence), a closer scrutiny shows the questions asked were actually quite
different. With respect to tattoos, officers asked pre-Miranda questions about quality and
craftsmanship and post-Miranda questions about meaning and connection. With respect
to residence, they asked pre-Miranda questions about location and post-Miranda about
gang involvement. In this sense, we agree with the People and the trial court that the pre-
Miranda questions were well within the scope of general rapport building and
introductory in nature. Although they may have been designed to make appellant more
comfortable in responding to questions about gang affiliation later, such tactics are not

                                             8.
improper provided the initial questions themselves are not designed to generate
incriminating responses. (See McCurdy, at p. 1087 [questions designed to establish a
rapport with the defendant and not reasonably likely to elicit an incriminating response
permitted].)
       Turning to the post-Miranda questions, the record shows that Mendes did not
merely rely on his prior questions to elicit statements from appellant. Rather, Mendes
informed appellant that he had already been marked as a Norteno by probation,
presumedly based on the prior convictions that had been noted, and then followed up to
confirm that appellant was, in fact, a Norteno. Appellant identifies nothing deceptive
about this tactic and fails to demonstrate “the motivating cause of his decision to speak
was an express or clearly implied promise of lenience or advantage.” (McCurdy, supra,
59 Cal.4th at p. 1088.) Upon review, we see nothing that would place Mendes’s actions
within those types of interrogations that potentially violate Miranda by seeking to obtain
incriminatory statements both prior to and after Miranda warnings are given. (See, e.g.,
People v. Camino (2010) 188 Cal.App.4th 1359, 1376 [noting prior interview leaving
little else to discuss prior to post-Miranda interview, made claims of error a close case].)
Nor do we see any indications appellant’s will to remain silent was overborne by the
interview. Accordingly, we find no error in the trial court’s ruling.2
Mendes’s Identification of Appellant Was Proper
       Appellant next argues that the trial court erred in permitting Mendes to identify
appellant in the context of reviewing a surveillance video from the night of the shooting.
He contends the identification was improper because Mendes did not have personal
knowledge of appellant’s appearance at or before the time of the shooting and because


2       We exercise our discretion to reach the merits and thus do not resolve the People’s claim
this issue was forfeited because the record indicates the issue was considered by the trial court,
even if not expressly raised. (See People v. Denard (2015) 242 Cal.App.4th 1012, 1020
[appellate court has discretion to hear forfeited issues affecting substantial rights].)


                                                9.
the trial court did not conduct an explicit balancing under Evidence Code section 352.
He alleges these errors denied him certain due process rights. Recognizing no direct
objection was made to this testimony, appellant posits he received ineffective assistance
of counsel with respect to the admission of this testimony.
       The People respond, arguing that the lack of objection in this case forfeits
appellant’s direct concerns. However, given appellant’s ineffective assistance of counsel
claim, the People also contend Mendes’s testimony was proper and not unduly
prejudicial.
       Relevant Facts
       As noted above, a surveillance video from a nearby store showed the two
individuals involved in the shooting. At trial, the video was played for the jury and
Mendes testified that appellant was one of the individuals on the video, along with De La
Mora. No objection was raised at the time the identification was made. Mendes’s later
testimony revealed he did not know what appellant looked like at the time the recording
was made.
       Standard of Review and Applicable Law
       “A lay witness may offer opinion testimony if it is rationally based on the
witness’s perception and helpful to a clear understanding of the witness’s testimony.
(Evid. Code, § 800.) ‘[T]he identity of a person is a proper subject of nonexpert
opinion .…’ ” (People v. Leon (2015) 61 Cal.4th 569, 601 (Leon).) Rulings permitting
such identifications are reviewed for abuse of discretion. (Id. at p. 600.)
       Discussion
       The People rightly note that no objection was made to the identification and, thus,
this issue would typically be forfeited. However, as shown below, even if we overlooked
this forfeiture, we would find no merit in appellant’s complaint. (See People v.
Thompson (2010) 49 Cal.4th 79, 121 & fn. 14 [analyzing merits of forfeited claim to



                                             10.
resolve ineffective assistance of counsel contention while noting that such a claim does
not automatically transform a forfeited claim into a cognizable one].)
       Appellant argues the general rule of law is clear—that “[w]here a witness has
personal knowledge of a defendant’s appearance at or before the time a video was made
or photo was taken, and his or her testimony would aid the trier of fact in determining
identity, the lay opinion evidence is generally admissible.” He contends, “[D]etective
Mendes did no[t] have personal knowledge of appellant’s appearance at or before the
time of the shooting.” From this, appellant argues the court should have exercised its
duties pursuant to Evidence Code section 352 to exclude the testimony.
       Although somewhat less clear, it appears appellant’s argument raises two claims.
First, that an officer may not provide a lay opinion identification if they were not familiar
with the defendant prior to the criminal act. Second, that an officer’s identification is
unduly prejudicial. We reject both claims.
       Upon review, we find appellant’s arguments are foreclosed by Leon, supra,
61 Cal.4th 569. In Leon, the defendant alleged the trial court erred when it permitted an
officer to identify him on surveillance videos showing two robberies. (Id. at p. 600.) The
defendant argued the officer could not provide an admissible identification because the
officer did not have contact with the defendant before the crimes. (Id. at p. 601.) Our
Supreme Court soundly rejected this line of argument. After noting that courts had “long
upheld admission of testimony identifying defendants in surveillance footage or
photographs,” the court rejected appellant’s argument by explaining the timing of an
officer’s interaction with a defendant raised “a distinction without a difference” when it
came to being able to identify the defendant in a video. (Ibid.) The court focused on the
fact that the officer “was familiar with [the] defendant’s appearance around the time of
the crimes,” having contacted the defendant the day after the crime. (Ibid.) It then noted
both that the defendant’s appearance had changed by the time of trial and that the
surveillance video was played for the jury, allowing them to test the officer’s

                                             11.
identification. It concluded that “[q]uestions about the extent of [the officer’s] familiarity
with [the] defendant’s appearance went to the weight, not the admissibility, of his
testimony.” (Ibid.)
       Ultimately, the court’s analysis demonstrates that a proper foundation showing
knowledge of the defendant’s relevant appearance is all that is required when there is a
need for the identification. In this case, Mendes became aware of appellant’s appearance
within approximately one month of the crime through his investigation of the shooting
and questioning of appellant after his arrest. There is no indication in the record that
appellant’s appearance changed substantially in that month. At trial, Mendes identified
appellant in surveillance video based on his knowledge of appellant’s appearance from
that time. Moreover, Mendes, along with other witnesses, identified appellant and noted
his appearance at trial was different than at the time of the alleged crime. In line with
Leon, this is all that is required for admissibility of the identification.
       Appellant’s argument continues to suggest that, as a detective, Mendes’s
identification was sufficiently prejudicial that the trial court should have excluded it
under Evidence Code section 352. To support this claim, appellant cites People v. Mixon
(1982) 129 Cal.App.3d 118, 129, which noted that officer identification is not generally
encouraged because it can create an impression that the defendant is regularly contacted
by police.
       Although no objection was raised which would require the trial court to engage in
an Evidence Code section 352 analysis, we conclude the evidence was admissible under
such an analysis. The identification carried probative value in that it placed appellant
near the scene of the crime with a co-participant in the act. It further supported and
supplemented identification testimony from that co-participant and the victims. In
contrast, the only cognizable prejudice arose because the testimony came from an officer.
However, this prejudice was no greater than any arising from evidence regularly admitted
when an officer testifies at trial. There was no indication from the identification that

                                               12.
appellant was known to Mendes from other criminal conduct or that the identification
indicated some other prejudicial fact. As such, the evidence would have been admissible
if subject to objection, and appellant cannot show its introduction was improper.
       For these reasons, we find appellant would not be able to show error had this issue
not been forfeited. As the evidence was properly admitted, the failure to object cannot
demonstrate ineffective assistance of counsel. (See In re Avena (1996) 12 Cal.4th 694,
721 [ineffective assistance of counsel requires showing counsel’s unprofessional errors
were prejudicial].) Thus, appellant’s arguments on this point fail.
Appellant Forfeited His Fines and Fees Issue
       In supplemental briefing, appellant argues a remand for resentencing is required
because the trial court imposed a $200 court security fee (Pen. Code, § 1465.8), a
$150 conviction assessment (Gov. Code, § 70373), and a $10,000 restitution fine (Pen.
Code, § 1202.4, subd. (b)), without considering appellant’s ability to pay. The People
oppose this argument, contending the issue has been forfeited and that the analysis from
People v. Dueñas (2019) 30 Cal.App.5th 1157 is inapplicable to this case. The People
further contend any allegations here should be reviewed under the excessive fines clause.
       We agree with the People that the issue was forfeited. This court has previously
concluded that a failure to object to fines where statutory authority to do so exists forfeits
any Dueñas claims that later arise. As appellant admits and his argument shows, the
restitution fine imposed in this case was well above the minimum fine of $300. In this
case, appellant raised no objection based on ability to pay with respect to the restitution
fine imposed, despite having the statutory authority to do so when the court imposed
more than the minimum restitution fine. (See § 1202.4, subd. (c).) Consistent with our
opinion in People v. Aviles (2019) 39 Cal.App.5th 1055, the claim has thus been
forfeited. (Id. at p. 1073.)




                                             13.
                                 DISPOSITION
     The judgment is affirmed.



                                               HILL, P.J.
WE CONCUR:



PEÑA, J.



DE SANTOS, J.




                                     14.